         Case 3:18-cv-06827-VC Document 168-3 Filed 04/01/21 Page 1 of 3




 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2
   Joel D. Smith (State Bar No. 244902)
 3 Neal J. Deckant (State Bar No. 322946)
   Frederick J. Klorczyk III (State Bar No. 320783)
 4 1990 North California Blvd., Suite 940
   Walnut Creek, CA 94596
 5 Telephone: (925) 300-4455

 6 Facsimile: (925) 407-2700
   E-mail: ltfisher@bursor.com
 7         jsmith@bursor.com
           ndeckant@bursor.com
 8         fklorczyk@bursor.com
 9 BURSOR & FISHER, P.A.
   Scott A. Bursor (SBN 276006)
10
   701 Brickell Avenue, Suite 1420
11 Miami, FL 33131
   Telephone: (305) 330-5512
12 Facsimile: (305) 676-9006
   E-Mail: scott@bursor.com
13
   Attorneys for Plaintiff
14
                                UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16

17 JEREMIAH REVITCH, individually and            Case No. 3:18-cv-06827-VC
   on behalf of all others similarly situated,
18                                               PROOF OF SERVICE
19                         Plaintiff,

20          v.
21 NAVISTONE, INC.,

22
                           Defendant.
23

24

25

26
27

28
     PROOF OF SERVICE
     CASE NO. 3:18-CV-06827-VC
        Case 3:18-cv-06827-VC Document 168-3 Filed 04/01/21 Page 2 of 3




 1                                        PROOF OF SERVICE

 2         I am a resident of the State of California, over the age of eighteen years, and not a party to
 3 the within action. My business address is Bursor & Fisher, P.A., 1990 North California Blvd., Suite
   940, Walnut Creek, CA 94596. On April 1, 2021, I served the following confidential
 4 document(s):

 5 PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
   (UNREDACTED)
 6

 7 DECLARATION OF JOEL D. SMITH IN SUPPORT OF MOTION FOR SUMMARY
   JUDGMENT (UNREDACTED)
 8

 9    by placing a copy of the document(s) listed above for collection and mailing following
        the firm’s ordinary business practice in a sealed envelope with postage thereon fully
10      prepaid for deposit in the United States mail at Walnut Creek, California addressed as set
        forth below.
11
      by facsimile transmission on that date. This document was transmitted by using a
12      facsimile machine, telephone number (925) 470-2700. The transmission was reported as
        complete and without error.
13
      By causing personal delivery of a copy of the document(s) listed above to the person(s)
14      addressed as set forth below.

15           by depositing a true copy of the same enclosed in a sealed envelope with delivery fees
              provided for a Federal Express pick up box or office designated for overnight delivery,
16            and addressed as set forth below.

17           by e-mail transmission on that date. These documents were transmitted via e-mail to the
              following e-mail addresses as set forth below.
18
            BRANN & ISAACSON
19
            David Bertoni (admitted pro hac vice)
20          Eamonn Hart (admitted pro hac vice)
            David Swetnam-Burland (State Bar No. 226216)
21          184 Main Street, 4th Floor
            P.O. Box 3070
22          Lewiston, ME 04243-3070
            Telephone: (207) 786-3566
23
            Facsimile: (207) 783-9325
24          E-Mail: dbertoni@brannlaw.com
                     ehart@brannlaw.com
25                   dsb@brannlaw.com
26          LAW OFFICES OF RICHARD PACHTER
            Richard Pachter (State Bar No. 120069)
27
            500 Capitol Mall, Suite 2200
28
     PROOF OF SERVICE                                                                                1
     CASE NO. 3:18-CV-06827-VC
           Case 3:18-cv-06827-VC Document 168-3 Filed 04/01/21 Page 3 of 3




              Sacramento, CA 95814
 1 1          Telephone: (916) 485-1617
 2            Facsimile: (916) 379-7838
 3 2          E-Mail: richard@pachterlaw.com
 4
 5  3
 6            Attorneys for Defendant
 7  4         NAVISTONE, INC.
 8
 9 5
10
11 6          I declare under penalty of perjury under the laws of the State of California that the above is
12    true and  correct, executed on April 1, 2021, at Walnut Creek, California.
13 7
14
15 8
16
17 9                                                         Debbie Schroeder
18
19 10
20
21 11
22
23 12
24
25 13
26
27 14
28
   15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26
  27

  28

       PROOF OF SERVICE                                                                                  2
       CASE NO. 3:18-CV-06827-VC
